Weiss, J.
Appeal from an order of the County Court of Albany County (Turner, Jr., J.), entered March 2, 1990, which denied petitioner’s application for permission to inspect Grand Jury minutes.
Petitioner sought a copy of the Grand Jury minutes underlying the indictment upon which he was convicted after trial in 1983 of the crime of criminal possession of a controlled *967substance in the second degree. The conviction was affirmed by this court (112 AD2d 650, lv denied 66 NY2d 615). Petitioner contends that after personally reviewing the trial evidence he concluded that the evidence before the Grand Jury was insufficient to support the crime charged in the indictment. County Court denied the motion and this appeal ensued.
We affirm. Petitioner’s contention fails to make the initial required showing of a compelling and particularized need for access to the Grand Jury minutes (see, Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). In light of the affirmance of petitioner’s conviction (112 AD2d 650, supra), and upon the nonreviewability of a denial of a motion to inspect Grand Jury minutes for sufficiency made under CPL 210.30 where the conviction is based upon legally sufficient trial evidence, petitioner is foreclosed in any current postjudgment challenge relating to the sufficiency of the evidence before the Grand Jury. Accordingly, his alleged need is without basis in fact and his motion was properly denied.
Order affirmed, without costs.
Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.